ORDER

Alvin and Rosemary Phelps appeal a district court order that denied their post-judgment motions filed in this civil action filed under the district court’s diversity of citizenship jurisdiction, 28 U.S.C. § 1332. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiffs initiated the underlying civil action in the district court in 2001, asserting claims related to the defective construction of their home. Prior to a jury trial in the case, Nationwide Insurance Company (Nationwide) sought to intervene in the case for the purpose of submitting interrogatories to the jury. However, the district court denied Nationwide leave to submit interrogatories. Following trial, plaintiffs were awarded $62,900.00, which was reduced to $56,870.00 by a $6,030.00 jury award for the defendants. Plaintiffs appealed the district court’s judgment to this court, but voluntarily dismissed the appeal.
Plaintiffs then filed documents styled “post trial action against third party” and “motion for conference” in the district court. The district court denied the motions as devoid of any legal basis. Plaintiffs filed a timely notice of appeal.
On appeal, plaintiffs contend that they had a right to file a supplemental complaint against Nationwide. Nationwide responds that the district court did not abuse its discretion in denying plaintiffs’ motions.
Upon consideration, we affirm the order for the reasons stated by the district court in its memorandum opinion and order dated March 20, 2003. As noted by the district court, plaintiffs cited “Ohio Statute #4833” as the basis for their cause of *592action against Nationwide. However, the cited statute does not appear to exist. Nor does any other legal basis for plaintiffs’ asserted right to pursue any cause of action against Nationwide in the context of this case as a post-judgment proceeding. Accordingly, the district court properly denied plaintiffs’ motions.
For the foregoing reasons, the district court’s order is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.